Exhibit 10.1

 

 

 

SEPARATION AND ADVISOR AGREEMENT

 

THIS SEPARATION AND ADVISOR AGREEMENT (the “Agreement”) is made and entered into
this 13th day of November, 2015, by and between Bridgeline Digital, Inc.
including its purchasers, successor and assigns (“Bridgeline” or the “Company”)
and Mr. Thomas Massie (“Mr. Massie” and, collectively with Bridgeline, the
“Parties”). This Agreement will become effective on the eighth (8th) day after
Mr. Massie signs it, so long as he does not revoke it as set forth in Paragraph
15(c) below (the “Effective Date”).

 

WHEREAS, Mr. Massie has expressed his intention to resign as the President and
Chief Executive Officer, and as a Board Member of the Company;

 

WHEREAS, Bridgeline and Mr. Massie are parties to an employment contract dated
October 1, 2001 (the “Employment Contract”) that, among other things, sets forth
their respective rights and obligations with respect to Mr. Massie’s separation
from the Company;

 

WHEREAS, except for those terms expressly delineated in Paragraph 17 below, the
Parties desire to supersede the terms and conditions of the Employment Contract
with those set-forth in this Agreement.

 

NOW, THEREFORE, for good and valuable consideration (including, but not limited
to, the covenants and agreements hereinafter set forth), the receipt and
sufficiency of which hereby are acknowledged, the Parties agree as follows:

 

1.     Definition of Bridgeline. The Parties agree that, except for Paragraphs
3, 4, 5, 6 and 7 of this Agreement, wherever the terms “Bridgeline Digital,
Inc.,” “Bridgeline” or the “Company” are used in this Agreement, they shall
refer to Bridgeline Digital, Inc. and any of its divisions, parents,
subsidiaries and affiliates, and any and all entities corporately related to
Bridgeline and its and their respective officers, directors, employees, agents,
representatives, successors, predecessors and assigns.

 

 
1

--------------------------------------------------------------------------------

 

 

2.     Resignation Date. On or before November 13, 2015, Mr. Massie shall submit
a letter to the Chairperson of Bridgeline’s Board of Directors (the “Board”)
stating that, effective December 1, 2015 (the “Resignation Date”), he will
resign as (a) President and Chief Executive Officer of the Company and (b) a
Member of the Company’s Board. Commencing on December 2, 2015 and continuing
until March 1, 2017, Mr. Massie shall serve as an advisor to the Board, at the
Board’s discretion. For the avoidance of doubt, Mr. Massie shall not receive any
additional remuneration for such advisory services other than that set forth in
this Agreement. The parties will work in good faith to mutually agree on the
content and timing of any announcements, press releases or other communications
regarding such resignation consistent with the Communications Plan For Thomas
Massie Separation.

 

3.     Severance Payments. Commencing on December 30, 2015, and continuing for a
period of sixteen (16) months, Bridgeline will provide Mr. Massie with a monthly
payment of $31,250, less all required payroll taxes and withholdings. Each
monthly payment shall be made in the usual payroll cycle, twice a month.

 

4.     Accrued Vacation. On or before the first regularly scheduled pay date
following the Resignation Date, Bridgeline will provide Mr. Massie with an
additional payment of $8,640, less all required payroll taxes and withholdings,
which represents payment for accrued but unused vacation for calendar year 2015.

 

5.     COBRA. To the extent Mr. Massie timely elects continuing medical and/or
dental coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), Bridgeline will pay one hundred percent (100%) of the associated
premiums for sixteen (16) months. For purposes of COBRA, the qualifying event
shall be the Resignation Date.

 

 
2

--------------------------------------------------------------------------------

 

 

6.     [THIS PARAGRAPH INTENTIONALLY LEFT BLANK]

 

7.     Legal Fees. Upon presentation of appropriate documentation demonstrating
of the legal services performed on behalf of Mr. Massie and the amount of time
attributed to such activity, Bridgeline shall pay to Mr. Massie’s Counsel,
Bennett & Belfort PC at 24 Thorndike Street, Cambridge MA 02141 the full amount
reasonably approved by Bridgeline within thirty (30) days of presentation of the
above redacted invoice. Notwithstanding the above, the Company will not
reimburse more than $10,000 of the legal fees incurred by Mr. Massie in
connection with this matter.

 

8.     Return of Company Property. On or before Resignation Date, Mr. Massie
shall promptly return to the Company all Company property and documents (whether
in hard copy or electronic form) in his custody, control and/or and possession.
In the event any Company property is discovered to be in the possession of Mr.
Massie, Mr. Massie will be given written notice articulating what is believed to
be missing and an opportunity to return any such property within ten (10) days.
Mr. Massie shall be permitted to retain his two (2) year old Dell laptop
provided the Company will move Company data to a Company computer on or before
December 1, 2015. Mr. Massie will be permitted to remove any personal property
in his office.

 

9.     Expense Reimbursement. In order to be eligible for reimbursement, Mr.
Massie must submit a final expense report along with receipts and supporting
documentation (in accordance with the Company’s travel and expense reimbursement
policy) no later than December 30, 2015.

 

 
3

--------------------------------------------------------------------------------

 

 

10.     Indemnity. The Company shall indemnify and hold harmless Mr. Massie
against all costs, damages, losses and expenses (including litigation costs and
reasonable attorney’s fees) arising from any third-party claim or as otherwise
covered in the Company By-Laws for Mr. Massie’s acts or omissions during
employment with the Company, relating in any way to those acts, omissions or
representations by Mr. Massie executed within the scope of his employment and
duties as President and Chief Executive Officer through December 1, 2015. The
Company agrees that it shall continue to handle, including paying for defense
and indemnity, all active claims or litigation, if any. The Company further
agrees to maintain its current D&O insurance coverage consistent with its
By-laws, with its current limits of liability and scope of coverage covering Mr.
Massie for his period of employment with Company. Mr. Massie shall cooperate
reasonably with the Company in the defense, settlement or compromise of any such
claim(s). In all events, company shall reimburse Mr. Massie for his reasonable
out of pocket costs and expenses, including travel and lodging, while exercising
his cooperation hereunder. In the event Mr. Massie is called to provide
cooperation after March, 2017, Company shall compensate Mr. Massie for his time
expended in cooperating per Company’s request on a per-diem basis at his current
compensation rate or, if employed, his then daily rate of pay, whichever is
lower.

 

11.     Restrictive Covenants. The parties agree that Section 2.3 (a), (b), (c),
(d) and (e) of the Employment Contract shall be incorporated herein by
reference. In addition, Mr. Massie hereby agrees that, for a period of twelve
(12) months after the Resignation Date, he will not, directly or indirectly and
whether on his own behalf or on the behalf of any third party, and without
written authorization from the Chairperson of the Board:

 

(a)     call-on, solicit, divert, take away or do business with (or in any
manner attempt to call-on, solicit, divert, take away or do business with) any
past, present or prospective customer of the Company or in any way interfere
with the relationship between any such customer and the Company. This
prohibition is limited to and relates only to services competitive to iAPPS and
related iAPPS implementation services. Mr. Massie is permitted to do business
with and call on customers for products or services that do not compete with
iAPPS; and/or

 

 
4

--------------------------------------------------------------------------------

 

 

(b)     solicit or encourage any customer or other business relation of the
Company to terminate or diminish its relationship with the Company. This
prohibition is limited to and relates only to services competitive to iAPPS and
related iAPPS implementation services. Mr. Massie is permitted to do business
with and call on customers for products or services that do not compete with
iAPPS.

 

12.     Confidentiality. Mr. Massie hereby agrees that, absent express, written
authorization from the Chairperson of the Board, he shall not disclose or
otherwise publicize the communications or negotiations that led to this
Agreement, including any of its specific terms. This Paragraph 12 shall not
apply to disclosures made to an immediate family member, domestic partner, legal
counsel or financial advisor (provided that any such individual to whom
disclosure is made agrees to be bound by these confidentiality obligations) or
to disclosures mandated by state or federal law.

 

13.     Breach of Restrictive Covenants. Mr. Massie acknowledges and agrees that
a breach by him of his obligations set forth in Paragraphs 11 or 12 constitute a
material breach of this Agreement and, in addition to any other legal or
equitable remedy available to Bridgeline, will entitle Bridgeline to recover,
and/or stop providing, the payments or other benefits set forth in Paragraph 3,
5, 6 and 7 above.

 

14.     Release.

 

 
5

--------------------------------------------------------------------------------

 

 

(a)     In consideration of the covenants set forth herein, and more
particularly the payments to Mr. Massie specified in Paragraphs 3, 5, 6 and 7
above, and other good and valuable consideration, Mr. Massie, his respective
agents, heirs, legatees, successors and assigns (collectively hereinafter the
“Massie-Releasors”), hereby irrevocably and unconditionally release, remise, and
forever discharge Bridgeline (as defined in Paragraph 1 above) and all persons
acting by, through, under or in concert with it, including but not limited to
its officers, employees, attorneys and/or agents (collectively hereinafter the
“Massie-Releasees”), all both individually and in their official capacities, of
and from any and all actions, causes of actions, suits, debts, charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages and expenses (including attorneys’ fees and costs
actually incurred), of any nature whatsoever, in law or equity, whether existing
or contingent, known or unknown, suspected or unsuspected (collectively
“Claims”), which the Massie-Releasors previously had, now have, or hereafter may
have against the Bridgeline-Releasees from the beginning of time to the
Effective Date of this Agreement. The Massie-Releasors expressly acknowledge and
agree that this Agreement is intended to bar any Claims against the
Bridgeline-Releasees seeking any form of relief including, without limitation,
equitable relief (whether declaratory, injunctive or otherwise), the recovery of
any damages or any other form of monetary recovery whatsoever (including,
without limitation, back pay, overtime pay, front pay, compensatory damages,
emotional distress damages, multiple damages, punitive damages, attorneys’ fees,
interest and any other costs) against the Bridgeline-Releasees from the
beginning of time up through the Effective Date of this Agreement.

 

 
6

--------------------------------------------------------------------------------

 

 

(b)     Without limitation to the generality of the foregoing terms, the
Massie-Releasors hereby irrevocably and unconditionally release, remise and
forever discharge the Bridgeline-Releasees for any and all:

 

(i)     Claims under any state or federal discrimination, fair employment
practices or other employment related statute, regulation or executive order (as
they may have been amended through the Effective Date of this Agreement)
prohibiting retaliation, discrimination or harassment based upon any protected
status including, without limitation, race, color, creed, religion, national
origin, ancestry, age, sex, sexual harassment, handicap or disability, genetic
carrier status, veteran status or sexual orientation, any military service or
application for military service, or any other category protected under federal
or state law. Without limitation, specifically included in this paragraph are
any Claims arising under the federal Age Discrimination in Employment Act
(“ADEA”), the Older Workers Benefit Protection Act (“OWBPA”), the Civil Rights
Acts of 1866 and 1871, Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Equal Pay Act, the Americans With Disabilities Act, the
Massachusetts Fair Employment Practices Law (Massachusetts General Laws Chapter
151B), and any other similar Massachusetts or other state statute;

 

(ii)     Claims under any other federal employment related statute, regulation
or executive order (as they may have been amended through the Effective Date of
this Agreement) relating to wages, overtime, vacation accrual or pay, hours,
whistleblowing, or any other terms and conditions of employment. Without
limitation, specifically included in this paragraph are any Claims arising under
the Fair Labor Standards Act, the Family and Medical Leave Act of 1993, the
National Labor Relations Act and the Employee Retirement Income Security Act of
1974 and any other similar Massachusetts or other state statute. The
Massie-Releasors specifically acknowledge that they are waiving any Claims for
unpaid wages under these and other Laws;

 

 
7

--------------------------------------------------------------------------------

 

 

(iii)     Claims under any other state employment related statute, regulation or
executive order (as they may have been amended through the Effective Date of
this Agreement) relating to wages, overtime, vacation accrual or pay, hours,
whistleblowing or any other terms and conditions of employment. Without
limitation, specifically included in this paragraph are any Claims arising under
the Massachusetts Payment of Wages Law (Massachusetts General Laws Chapter 149,
§§148, 150), Massachusetts General Laws Chapter 149 in its entirety,
Massachusetts General Laws Chapter 151 in its entirety (including but not
limited to the minimum wage and overtime provisions) and any other similar
Massachusetts or other state statute. The Massie-Releasors specifically
acknowledge that they are waiving any Claims for unpaid wages under these and
other Laws;

 

(iv)     Claims under any state or federal common law theory including, without
limitation, wrongful discharge, whistleblowing, breach of express or implied
contract, promissory estoppel, unjust enrichment, breach of a covenant of good
faith and fair dealing, violation of public policy, defamation, interference
with contractual relations, assault and battery, intentional or negligent
infliction of emotional distress, loss of consortium, invasion of privacy,
misrepresentation, deceit, fraud or negligence; and

 

(v)     Any other Claims arising under any state, federal or local law.

 

(c)     The Massie-Releasors not only release and discharge the
Bridgeline-Releasees from any and all claims as stated above that they could
make on Mr. Massie’s behalf or on behalf of others, but also those claims that
might be made by any other person or organization on his behalf, and the
Massie-Releasors specifically waive any right to recover any damage awards as a
member of any class in a case in which any claim(s) against the
Bridgeline-Releasees are made.

 

 
8

--------------------------------------------------------------------------------

 

 

(d)     Mr. Massie expressly acknowledges that this Agreement is intended to
include in its effect, without limitation, all Claims which have arisen and of
which he knows or does not know, should have known, had reason to know or
suspects to exist in his favor as of the Effective Date, and that this Agreement
contemplates the extinguishment of any such Claims.

 

(e)     Notwithstanding the foregoing, this Paragraph 14 shall not release
Bridgeline from any obligation expressly set forth in this Agreement or from any
claim that, as a matter of law, cannot be waived.

 

(f)     The general release in this Paragraph 14 is not affected or limited by
the recitation of the specific releases in this Paragraph 14.

 

(g)     In consideration of the covenants set forth herein, and more
particularly the terms set forth in this agreement, and other good and valuable
consideration, the Company, including its Board, hereby irrevocably and
unconditionally release, remise, and forever discharge Thomas L. Massie,
including his agents, heirs, legatees, successors and assigns, (collectively
“Massie Releasees”) of and from any and all actions, causes of actions, suits,
debts, charges, complaints, claims, liabilities, obligations, promises,
agreements, controversies, damages and expenses (including attorneys’ fees and
costs actually incurred), of any nature whatsoever, in law or equity, whether
existing or contingent, known or unknown, suspected or unsuspected (collectively
“Claims”), which the Company or its Board previously had, now have, or hereafter
may have against the Massie Releasees from the beginning of time to the
Effective Date of this Agreement. The Company and Board expressly acknowledge
and agree that this Agreement is intended to be a General Release of Claims and
to bar any and all Claims against the Massie Releasees seeking any form of
relief including, without limitation, equitable relief (whether declaratory,
injunctive or otherwise), the recovery of any damages or any other form of
monetary recovery whatsoever against the Massie Releasees from the beginning of
time up through the Effective Date of this Agreement.    

 

 
9

--------------------------------------------------------------------------------

 

 

15.     OWBPA. Because Mr. Massie is at least forty (40) years of age, he has
specific rights under the ADEA and the OWBPA, which prohibit discrimination on
the basis of age.

 

(a)     The release in Paragraph 14 is intended to release any Claims Mr. Massie
may have against Bridgeline alleging discrimination on the basis of age under
the ADEA, OWBPA and any other state, federal, or local law. Notwithstanding
anything to the contrary in this Agreement, the release in Paragraph 14 does not
cover rights or Claims under the ADEA that arise from acts, omissions,
transactions or occurrences that occur after the Effective Date.

 

(b)     It is Bridgeline’s desire and intent to make certain that Mr. Massie
understands the provisions and effects of this Agreement. To that end,
Bridgeline hereby advises Mr. Massie to consult with legal counsel prior to
signing this Agreement for the purpose of reviewing the terms of this Agreement,
and Mr. Massie acknowledges he has, in fact, been represented by counsel in
connection with the review, negotiation and execution of this Agreement.

 

(c)     Consistent with the OWBPA, Bridgeline is providing Mr. Massie with
twenty-one (21) days to consider and accept the terms of this Agreement prior to
signing it; provided, however, that Mr. Massie may waive all or part of this
review period if he chooses. Mr. Massie acknowledges that any changes to this
Agreement, material or otherwise, will not restart the twenty-one (21) day
review period. In addition, Mr. Massie may rescind his assent to this Agreement
if, within seven (7) days after he signs this Agreement, he delivers a notice of
rescission to Steven D. Weatherhead, Marathas Barrow & Weatherhead LLP, One
Financial Center, 15th Floor, Boston, MA 02111. To be effective, such rescission
must be hand delivered or postmarked within the seven (7) day period and sent by
certified mail, return receipt requested to the above-referenced address. Mr.
Massie understands that such seven-day period is mandatory and may not be
waived. If Mr. Massie’s written notice that he is exercising his right of
revocation is not hand delivered or postmarked within the seven-day revocation
period, this Agreement will automatically become effective as of the Effective
Date. Mr. Massie further understands that the Agreement does not become
effective or enforceable and that no payment will be made under the Agreement
until the seven-day revocation period has expired.

 

 
10

--------------------------------------------------------------------------------

 

 

(d)     Nothing in the general waiver and release set forth in Section 14 shall
be deemed to prohibit Mr. Massie from challenging the validity of this release
or from filing a charge or complaint of employment-related discrimination,
harassment, or retaliation or from participating in any investigation or
proceeding before any federal, state or local court or administrative agency.
However, the release in Paragraph 14 does prohibit Mr. Massie from seeking or
receiving monetary damages or other individual-specific relief in connection
with any such charge or complaint. Further, nothing in this Agreement shall be
deemed to limit Bridgeline’s right to seek immediate dismissal of such charge or
complaint on the basis that Mr. Massie’s signing of this Agreement constitutes a
full release of any individual rights under applicable law, or Bridgeline’s
right to seek restitution or other legal remedies to the extent permitted by law
of the economic benefits provided to Mr. Massie under this Agreement in the
event that he successfully challenges the validity of this release and prevails
in any claim under applicable law.

 

 
11

--------------------------------------------------------------------------------

 

 

16.     Non-Disparagement. Mr. Massie and the current members of the Board agree
that for twelve (12) months after the Resignation Date they will not make any
statements that are disparaging about or adverse to the business interests of
the other or which are intended to harm the reputation of the other, including,
but not limited to, any statements that disparage any the reputation of the
other or any product, service, finances, employees, officers, directors,
capability or any other aspect of the business of Company.

 

17.     Entire Agreement/Modifications. This Agreement sets forth the entire
agreement between the Parties with respect to Mr. Massie’s employment with and
separation from the Company, and supersedes any and all prior oral and/or
written agreements between the Parties relating to Mr. Massie’s employment with
and separation from the Company, including (without limitation) the Employment
Contract; provided that Section 2.3(a) (confidentiality) and Sections 2.4 to 2.6
(inventions and original works) of the Employment Contract shall remain in full
force and effect. No variations or modifications to this Agreement shall be
deemed valid unless reduced to writing and signed by the Parties.

 

18.     Governing Law/Venue/Mediation/Arbitration. The validity, interpretation
and performance of this Agreement and any and all other matters relating to Mr.
Massie’s employment with and separation from the Company, shall be governed by
and construed in accordance with the internal laws of the Commonwealth of
Massachusetts, without giving effect to conflict of law principles. Both parties
agree that any action, demand, claim or counterclaim relating to (a) Mr.
Massie’s employment and separation, and/or (b) the terms and provisions of this
Agreement or to its breach, must submitted to mandatory non-binding Mediation to
be held before a mutually agreed-upon neutral in Boston, Massachusetts within
thirty (30) days of a written request by any party articulating the basis of the
dispute, violation or breach. If mediation fails to achieve a resolution, the
dispute shall be submitted to binding Arbitration in Boston, Massachusetts or at
a location as otherwise mutually agreed. Arbitration shall serve as the
exclusive means of resolving any disputes relating to Mr. Massie’s employment or
arising out of this agreement. Arbitration shall be filed with and administered
by the American Arbitration Association in accordance with its applicable
Employment Arbitration Rules, and each party hereby consents to any such
disputes being so resolved fully and finally. Judgment on the award rendered in
any such arbitration may be entered in any court having jurisdiction. The fees
associated with Mediation and/or Arbitration shall be born equally by the
parties involved.

 

 
12

--------------------------------------------------------------------------------

 

 

19.     Acknowledgement. Mr. Massie hereby acknowledges that he has read and
fully understands all provisions of this Agreement, that he has been afforded
sufficient time to understand the terms and effects of this Agreement, that he
has engaged counsel to advise him on all of the terms and effects of this
Agreement prior to executing this Agreement, that he knowingly and voluntarily
is entering into and executing this Agreement, and that neither Bridgeline, nor
any of its agents or representatives, have made any representations inconsistent
with the terms and effects of this Agreement.

 

20.     Severability/Interpretation. If any portion or provision of this
Agreement is held unconstitutional, invalid, or unenforceable, the remainder of
the Agreement will be deemed severable, will not be affected, and will remain in
full force and effect. The language of all the parts of this Agreement and
Release shall be construed as a whole, according to its fair meaning, and not
strictly for or against either party.

 

21.     Counterparts. This Agreement may be executed in two or more
counterparts, by original signature or pdf signature, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

 
13

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as a
sealed instrument and it shall be binding upon and inure to the benefit of the
heirs, successors and assigns of each of the parties hereto.

 

MR. THOMAS MASSIE

 

 

BRIDGELINE DIGITAL, INC.

 

                   

 

 

 

 

 

 

 

 

By:     Joni Kahn

 

 

 

 

Its:     Chairperson of the Board

 

          Dated: November ____, 2015     Dated: November________, 2015  

 

 

 

 

 14